J-A14011-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: ESTATE AND TRUST OF              :    IN THE SUPERIOR COURT OF
 EDWARD E. CLAWSON                       :         PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: MARK A. MCCULLOUGH           :
                                         :
                                         :
                                         :
                                         :    No. 1622 WDA 2019

           Appeal from the Order Entered September 19, 2019
  In the Court of Common Pleas of Westmoreland County Orphans’ Court
                     at No(s): Case No. 65-13-1442


BEFORE: SHOGAN, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY SHOGAN, J.:                       FILED DECEMBER 21, 2020

      Appellant, Mark A. McCullough, appeals from the orphans’ court’s

September 19, 2019 order overruling Appellant’s Objections to the First and

Final Account/Petition for Adjudication/Statement of Proposed Distribution of

Linda Bliel (“Objections” and/or “objections”).      Additionally, Appellant’s

attorney, George C. Miller, Jr., Esquire, has filed a motion to withdraw as

counsel. After careful review, we affirm the orphans’ court order and grant

the motion to withdraw as counsel.

      The following facts and procedural history have been adopted from the

facts included in the filings in the orphans’ court, the orphans’ court opinion

filed on September 19, 2019, and our own review of the record:

      On September 12, 2001, Edward Clawson (“Clawson”) executed his will

and established the Clawson Family Trust (the “Trust”). Objections, 9/17/18,
J-A14011-20


Exhibits A and B.       The will and Trust documents were prepared by Bruce

Bilohlavek, Esquire. Id. at ¶ 18.1        The will provided that upon Clawson’s

death, all of his property would pour over into the Trust. Id. Exhibit A, ¶ 6.

Clawson’s will also declared that Clawson “intentionally and with full

knowledge omitted to provide for his heirs.” Id. at ¶ 7. Clawson named his

sister, Mary McCullough (“Mary”), as executrix and her son, Appellant, as

alternate executor. Id. at 9-1.

       The Trust named Clawson as the initial trustor and sole trustee, with

Mary and Appellant as successor trustees. Objection, 9/17/18, Exhibit B 4-1.

Clawson also granted Mary power of attorney over his health care and asset

management decisions and named Appellant as alternative agent in both

documents. N.T., 6/24/19, at 69.2




____________________________________________


1 Attorney Bilohlavek died on January 5, 2012. Objections, 9/17/18, at ¶ 18.
Appellant contacted the attorney assigned by the President Judge of
Washington County, Pennsylvania, to oversee Mr. Bilohlavek’s pending cases
and was informed that Mr. Bilohlavek did not leave any files behind. N.T.,
6/24/19, at 87. Mr. Bilohlavek’s surviving sister also was unaware of the
existence of Mr. Bilohlavek’s case files. Id. at 88.

2 Although Appellant testified without objection from the Commonwealth that
he was named the alternative agent in the health care and asset management
powers of attorney, the Commonwealth later objected to the admission of the
powers of attorney documents on relevancy grounds. N.T., 6/24/19, at 79.
The orphans’ court admitted the documents provisionally, subject to later
review. Id. at 80. The orphans’ court ultimately decided that it was
unnecessary to rule on the admissibility of these documents. Orphans’ Court
Opinion, 9/19/19, at unnumbered 5.

                                           -2-
J-A14011-20


       Three years later, when Clawson’s mental abilities began to decline,

Appellant began assisting Clawson with bill paying and medical appointments.

N.T., 6/24/19, at 111. Mary died in 2008, making Appellant the acting power

of attorney for Clawson. Id. at 65, 69.

       In 2011, the Westmoreland County Area Agency on Aging (“the

Agency”) began investigating Appellant’s handling of Clawson’s finances.

N.T., 6/24/19, at 129.          Because Appellant was uncooperative with the

investigation, the Agency petitioned for guardianship. Id. After Clawson was

declared incompetent, the Agency was appointed as his guardian. Id. at 128.

Appellant’s subsequent petition to have his guardianship reinstated was

denied. Id. at 126.

       Clawson died testate on June 30, 2013. Objections, 9/17/18, at ¶ 1.

After his death, Attorney Bruce Bert Muldovan, counsel for the estate/trust

fiduciary, notified the Commonwealth, in its parens patriae capacity,3 of

Clawson’s death along with copies of the will and Trust reflecting a charitable

bequest to the Diocese of Greensburg (the “Diocese”).        Commonwealth’s

Objection to the Account, 9/18/18, at ¶ 17 (“Commonwealth’s Objection”).4


____________________________________________


3  The Pennsylvania Office of Attorney General, the Estate and Trust of
Clawson, and the Diocese of Greensburg are designated as Participants in this
appeal. Only the Commonwealth, which is an indispensable party in every
proceeding which affects a charitable trust, see In re Insurance Trust of
Sanders, 210 A.3d 192, 197 (Pa. Super. 2018), filed an appellate brief.

4 Appellant retained Attorney Muldovan to represent the estate in July 2013.
Response to Rule to Show Cause, 11/2/16, at ¶ 7.

                                           -3-
J-A14011-20


       In September 2016, upon learning that Appellant refused to inform the

Diocese of Clawson’s death and that he intended to make a claim under the

Trust in conflict with his duties as trustee and executor, the Commonwealth

filed a Rule to Show Cause Why Appellant Should Not be Removed as

Executor/Trustee. Rule to Show Cause, 10/5/16, at ¶ 20. On November 15,

2016, Appellant was removed as executor and trustee by consent agreement

and Linda Bliel (“Bliel”) was appointed substitute interim fiduciary. Consent

Agreement, 11/15/16, at unnumbered 1–3.

       On August 3, 2018, Bliel filed a First and Final Account and Petition for

Adjudication/Statement of Proposed Distribution (the “Petition”), seeking to

distribute the proceeds of the Trust to the Diocese. Petition, 8/13/18, at ¶

11. Appellant filed objections and petitioned the orphans’ court to reform the

Trust naming him as the sole beneficiary. Id. at ¶ 29.5 The Commonwealth

likewise filed objections to the Petition on behalf of the estate concerning

payments to Appellant and also filed preliminary objections to Appellant’s

objections.       Commonwealth’s         Objection,   9/18/18,   at   ¶¶   27,   30;

Commonwealth’s Preliminary Objections, 10/9/18, at ¶ 17.6

____________________________________________


5  Appellant also requested to be reinstated as executor and trustee of the
Trust. Petition to Reinstate, 12/5/18, at unnumbered 1. The orphans’ court
denied the petition on January 25, 2019.

6 In its preliminary objections, the Commonwealth averred that Appellant did
not have standing to assert a claim of reformation of the Trust.
Commonwealth’s Preliminary Objections, 10/9/18, at ¶ 17. The orphans’



                                           -4-
J-A14011-20


       On June 24, 2019, the orphans’ court held a hearing on Appellant’s

objections     to    the    Petition.    Appellant   presented     two   witnesses:

Richard Paremka (“Paremka”), a friend of Clawson’s, and himself. Paremka

testified generally that he knew that Clawson created a trust and that Clawson

mentioned that he intended to leave his estate to Mary and Appellant, and if

they predeceased him, to the church. N.T., 6/24/19, at 53. Appellant testified

that Clawson told him that he created a trust naming Mary and Appellant as

beneficiaries. Id. at 102.

       On September 19, 2019, the orphans’ court overruled Appellant’s

objections and declined to reform the Trust.          This appeal followed.    Both

Appellant and the orphans’ court complied with Pa.R.A.P. 1925.

       Appellant raises the following issues for appellate review:

       1. Whether the trial court erred in holding that the predicate to
       pursuing trust reformation is that Appellant had to first establish
       “clear and convincing evidence that [Clawson’s] intent was
       affected by a mistake of fact or law to justify application of 20
       Pa.C.S. § 7740.5[?]”

       2. Whether the trial court erred in its application of the additional
       burden of “exceptional circumstances” to the question of trust
       reformation, and, even if such a burden were properly applied,
       whether the trial court erred in holding that these circumstances
       did not demonstrate exceptional circumstances[?]

       3. Whether the trial court misapplied the standard announced by
       the Uniform Trust Code by placing controlling weight upon the
       trustor’s unknown intent at the precise time that the trust at issue


____________________________________________


court overruled the objections on March 18, 2019.                Order, 3/18/19, at
unnumbered 2.

                                           -5-
J-A14011-20


      was drafted, rather than placing controlling weight upon the
      trustor’s actual statements of intent[?]

      4. Whether the trial court’s holding that “. . . the testimony
      presented is not sufficient to rise to the level of clear and
      convincing evidence that a mistake of law or fact occurred” is
      against the weight of the evidence, including the patent design of
      the trust, or applicable law[?]

      5. Whether the trial court erred in failing or refusing to reform the
      trust instrument in light of the available evidence of the trustor’s
      “probable intention[?]”

      6. Whether the trial court erred in applying the evidentiary
      burden, “clear and convincing evidence,” rather than the lower
      burden, “preponderance of the evidence,” to Appellant's legally
      distinct claim that the trust beneficiary is uncertain or
      ambiguous[?]

      7. Whether the trial court erred in failing to find a scrivener’s error
      in the trust instrument[?]

      8. Whether the trial court erred as a matter of law in refusing to
      find the presence of either a patent or latent ambiguity in the trust
      instrument, and whether such a refusal is against the weight of
      the evidence[?]

      9. Whether the trial court erred in failing or refusing to rule upon
      objections or give sufficient weight to certain evidence offered by
      Appellant, in the course of the hearing below, to wit: Exhibit 3
      (power of attorney for health care) and Exhibit 4 (power of
      attorney for asset management)[?]

Appellant’s Brief, at 5–7 (full capitalization and footnotes omitted).

      We condense Appellant’s nine allegations of error into three: 1) whether

the orphans’ court erred in failing to reform the Trust under the Uniform Trust

Code, 20 Pa.C.S. § 7740.5 (“UTC”) (Appellant’s Issues 1–6, 8); 2) whether

the orphans’ court erred in failing to find that a scrivener’s error created an

ambiguity in the Trust (Appellant’s Issue 7); and, 3) whether the orphans’

                                       -6-
J-A14011-20


court erred in failing to rule on the admissibility of certain evidence presented

at the June 24, 2019 hearing (Appellant’s Issue 9).

      Prior to addressing the merits of these contentions, we outline the

applicable standard of review:

            Our standard of review of an orphans’ court’s decision is
      deferential. When reviewing an orphans’ court decree, this Court
      must determine whether the record is free from legal error and
      whether the orphans’ court’s findings are supported by the record.
      Because the orphans’ court sits as the finder of fact, it determines
      the credibility of the witnesses and, on review, this Court will not
      reverse its credibility determinations absent an abuse of
      discretion. However, this Court is not bound to give the same
      deference to the orphans’ court conclusions of law.

Estate of Sacchetti v. Sacchetti, 128 A.3d 273, 281–282 (Pa. Super. 2015)

(quotation and internal citations omitted).

      Appellant’s overarching argument challenges the orphans’ court failure

to reform the Trust. Appellant contends that the following provisions of Article

IV of the Trust misstate Clawson’s testamentary intent:

            D. Distribution of Gifts. The Trustee shall distribute gifts of
      trust property, subject to the provisions of ARTICLE IV.G. herein
      below, to beneficiaries as follows:

            MARY J. MC CULLOUGH 100%

             If any beneficiary named in this ARTICLE IV.D. is not then
      living, the gift to such deceased beneficiary shall lapse and shall
      become a portion of the remainder of the trust estate.

            E. Distribution of Remainder of Trust Estate. Upon the death
      of the Trustor, the Trustee shall, after paying or reserving for all
      amounts payable, as provided in ARTICLE IV A. through D., divide
      the remainder of the trust estate into * shares set forth as follows
      and shall hold, administer and distribute each share according to
      the provisions of ARTICLE IV.G. herein below:



                                      -7-
J-A14011-20


              F. Distribution of Deceased Beneficiary’s Share. In the event
       a beneficiary named in Paragraph E of this ARTICLE IV. is not then
       living, the share of such deceased beneficiary shall be distributed
       to GREENSBURG DIOCESE, BISHOP ANTHONY BOSCOE.

Objection, 9/17/18, Exhibit B.7         Appellant claims that the presence of the

asterisk (“*”) in paragraph E indicates an intention to name him as a successor

beneficiary and he petitioned the orphans’ court to correct Article IV Section

E of the Trust to include his name as the remainder beneficiary. He based this

request to the orphans’ court on two grounds: 1) a scrivener’s error occurred

making the proper distribution of the Trust and the identity of the proper

beneficiary ambiguous; 2) if the orphans’ court did not find an ambiguity, the

UTC:

       allows a court to “reform a trust instrument, even if unambiguous,
       to conform to the settlor’s probable intention if it is proved by clear
       and convincing evidence that the settlor’s intent as expressed in
       the trust instrument was affected by a mistake of fact or law,
       whether in expression or inducement. . . .”

       Orphans’ Court Opinion, 9/19/19, at unnumbered 2 (quoting 20 Pa.C.S.

§ 7740.5).

       We review Appellant’s arguments with the following precepts in mind.

The polestar in every trust is the settlor’s intent, see Estate of Pew, 655
A.2d 521, 533 (Pa. Super. 1994) (citation omitted), and the “best evidence of

a testator’s intent is the testamentary document itself and the testator’s

arrangements with his attorney.” Estate of Agnew v. Ross, 152 A.3d 247,


____________________________________________


7   Appellant does not contend that the provisions of Article IV.G are at issue.

                                           -8-
J-A14011-20


261 (Pa. 2017) (internal quotation marks and citations omitted).             The

“evidence of intent of devisor should be derived from writing signed by him,

otherwise innumerable cases would arise where evidence of mistake would be

claimed and proved.” Id. at 262 (citing Wallize v. Wallize, 55 Pa. 242, 248

(1867)). Disregarding the text of a trust agreement invites fraud, which the

statutory requirements that a trust be written and signed by the trustor, see

20 Pa.C.S. §§ 7732, 7737, seek to prevent. See also Estate of Agnew, 152
A.3d at 262 (the execution requirement and the bar on extrinsic evidence

prevent speculation regarding a testator’s intent when that intent is properly

reflected only in an executed testamentary document”). Therefore, a trust

instrument that is unambiguous on a matter may not be superseded by

extrinsic evidence of the settlor’s intent.   Id.; see also In re Beisgen's

Estate, 128 A.2d 52, 55 (Pa. 1956) (“The dangers inherent in admitting parol

evidence to prove a testator’s intention—namely, opening the door to fraud,

changing or defeating the testator’s intention . . . make clear the reason for

the exclusion of such evidence”).

      The UTC provides for the following limited exception to this general rule:

      The court may reform a trust instrument, even if unambiguous, to
      conform to the settlor’s probable intention if it is proved by clear
      and convincing evidence that the settlor’s intent as expressed in
      the trust instrument was affected by a mistake of fact or law,
      whether in expression or inducement.

20 Pa.C.S. § 7740.5. The Uniform Law Comment to § 7740.5 further explains:

      This section applies whether the mistake is one of expression or
      one of inducement. A mistake of expression occurs when the

                                     -9-
J-A14011-20


      terms of the trust misstate the settlor’s intention, fail to include a
      term that was intended to be included, or include a term that was
      not intended to be included. A mistake in the inducement occurs
      when the terms of the trust accurately reflect what the settlor
      intended to be included or excluded but this intention was based
      on a mistake of fact or law. Mistakes of expression are frequently
      caused by scriveners’ errors while mistakes of inducement often
      trace to errors of the settlor.

      Reformation is different from resolving an ambiguity. Resolving
      an ambiguity involves the interpretation of language already in
      the instrument. Reformation, on the other hand, may involve the
      addition of language not originally in the instrument, or the
      deletion of language originally included by mistake, if necessary
      to conform the instrument to the settlor’s intent. Because
      reformation may involve the addition of language to the
      instrument, or the deletion of language that may appear clear on
      its face, reliance on extrinsic evidence is essential. To guard
      against the possibility of unreliable or contrived evidence in such
      circumstance, the higher standard of clear and convincing proof is
      required.


20 Pa.C.S. § 7740.5, cmt. (citations omitted). Clear and convincing evidence

is defined as “testimony that is so clear, direct, weighty, and convincing as to

enable the trier of fact to come to a clear conviction, without hesitancy, of the

truth of the precise facts in issue.” In re Adoption of L.J.B., 18 A.3d 1098,

1107 (Pa. 2011) (quotation omitted).

      As to Appellant’s argument that a scrivener’s error created an ambiguity

in the Trust, the orphans’ court determined that the trust instrument did not

contain an ambiguity that permitted it to “utilize any evidence beyond the

document itself to interpret [Clawson’s] intent.”       Orphans’ Court Opinion

9/19/19, at unnumbered 2. In so concluding, the orphans’ court cogently

analyzed the terms of the Trust, as follows:


                                     - 10 -
J-A14011-20


     In Article IV Section D of the trust instrument, [Clawson] clearly
     and unambiguously devises 100% of the trust to [Mary]. To
     support his position, [Appellant] points out an asterisk that was
     not removed and replaced in Article IV Section E. That section is
     titled “Distribution of Remainder of Trust Estate.” Upon reading
     Section E, it is clear that the asterisk refers to the number of
     shares that the remainder of the trust would be divided into after
     distribution pursuant to Section D. The asterisk does not require
     the filling in of a name, but a name could be filled in after the
     colon if the number of shares is put in place of the asterisk. Since
     one hundred percent of the trust was clearly devised to [Mary],
     there was no remainder of the trust estate to divide into shares
     and make Section E applicable.

Orphans’ Court Opinion, 9/19/19, unnumbered at 2–3.

     The orphans’ court also rejected Appellant’s argument that the trust

should be reformed under the UTC. The court noted that the only evidence of

Clawson’s intent was Appellant’s own representation that Clawson assured

him that Appellant “would be taken care of in his estate planning” and

Paremka’s statement that Appellant was the only family member that Clawson

spoke of favorably. Orphans’ Court Opinion, 9/19/19, at unnumbered 4. The

orphans’ court discounted Paremka’s testimony because he was unable to

show that Clawson’s statements to him were made contemporaneously with

the creation of the Trust. Id.   Thus, the orphans’ court concluded that

Appellant failed to establish by “clear and convincing evidence” that

[Clawson’s] intent was affected by a mistake of fact or law to justify the

application of 20 Pa. C.S. §7740.5. Id.

     On appeal, Appellant contends generally that the orphans’ court erred

“in refusing find the presence of either a patent or latent ambiguity in the


                                    - 11 -
J-A14011-20


Trust. . . .” Appellant’s Brief at 34.         Specifically, Appellant asserts that in

refusing to reform the Trust, the orphans’ court improperly focused on

whether Clawson was mistaken when he signed the Trust documents, rather

than whether the terms of the Trust were consistent with Clawson’s intent.

Appellant’s Brief at 19. The basis of Appellant’s largely semantical argument

is that “[t]he express terms of the Uniform Law Comment to § 7740.5 are not

addressed to whether a trustor is mistaken at the time the trust is executed.

Rather, the necessary inquiry is whether at the time of execution “the terms

of the trust misstate the settlor’s intention . . .[.]” Id.

       Case law instructs that the time of execution is the point that courts

must examine in ascertaining the testator’s intentions.             In re Estate of

Tscherneff, 203 A.3d 1020, 1024 (Pa. Super. 2019) (“[I]n ascertaining the

testator’s intention, a will is to be construed as of the date of its execution”).8

Although Appellant suggests that the time of execution does not govern an

inquiry concerning whether the trust accurately reflects the testator’s

intention, he offers no authority to support this assertion. In fact, Appellant’s

own words contradict this theory, to wit: “the necessary inquiry is whether at

the time of execution ‘the terms of the trust misstate the settlor’s

intention.’” Appellant’s Brief at 19 (emphasis added).


____________________________________________


8 “Principles applicable to trust construction are essentially same as those
used in will construction and intent of settlor must prevail.” Estate of Agnew
152 A.3d at 262 (citing In re Tracy, 346 A.2d 750, 752 (Pa. 1975)).


                                          - 12 -
J-A14011-20


     Appellant also asserts that the orphans’ court should have considered

extrinsic evidence to ascertain whether the terms of the Trust misstated

Clawson’s intent.   However, as explained by the orphan’s court, Appellant

failed to hurdle the UTC’s threshold requirement of clear and convincing

evidence demonstrating that Clawson’s intent was affected by a mistake. The

orphans’ court observed:

     [T]his [c]ourt does not find that [Appellant] established by clear
     and convincing evidence that [Clawson’s] intent was affected
     by a mistake of fact or law to justify the application of 20 Pa. C.S.
     §7740.5. Reforming of a trust pursuant to the UTC is only
     supposed to be done in an “exceptional circumstance.” In re
     Navarra, 185 A.3d 342 (Pa. Super. Ct. 2018). No exceptional
     circumstances exist in the current matter. Decedent was clearly
     aware of [Appellant] at the time the trust document was created
     because he included [Appellant] as a successor trustee in the
     event that Mary could not serve.           [Clawson] also included
     [Appellant] as a successor executor of his will if Mary could not
     serve. What [Clawson] did not do is include [Appellant] as a
     successor to Mary’s devise of one hundred percent of the trust in
     the event that she could not obtain same due to her predeceasing
     [Clawson]. If that was his intent, he could have easily continued
     naming [Appellant] as Mary’s successor by listing his name in
     Section E.
                                    * * *

     As a result, this Court finds that the testimony presented is not
     sufficient to rise to the level of clear and convincing evidence
     that a mistake of law or fact occurred that frustrated [Clawson’s]
     true intent.

Orphans’ Court Opinion, 9/19/19, at unnumbered 4 (emphases added).

     We discern no error in either the orphans’ court parsing of the Trust’s

terms or its assessment of Appellant’s evidence of Clawson’s supposed

contrary intent.    The orphans’ court correctly determined that the Trust

unambiguously devised one hundred percent of its proceeds to Mary and that

                                    - 13 -
J-A14011-20


the asterisk in Section E referred to the number of shares that the remainder

of the Trust would be divided into after distribution pursuant to Section D.

Orphans’ Court Opinion, 9/19/19, at unnumbered 3. Moreover, Appellant’s

contention that the orphans’ court erred in applying the clear and convincing

evidentiary burden to Appellant’s claim that the Trust was ambiguous, see

Appellant’s Brief at 30, is unsupported. The orphans’ court’s initial conclusion

that the Trust was unambiguous resulted from a straightforward scrutiny of

the language of the Trust, and it did not employ the “clear and convincing”

standard of proof in arriving at its decision.

      That being said, we conclude that the orphans’ court did properly employ

the clear and convincing standard in its ultimate finding that Appellant’s

evidence that the Trust misstated Clawson’s intent was insufficient to justify

reformation of the Trust. Paremka’s evidence was vague as to the specifics

of Clawson’s intent and lacked the necessary temporal proximity to when the

Trust was executed. Additionally, Appellant’s self-serving testimony clearly

was not “so clear, direct, weighty, and convincing as to enable the [factfinder]

to come to a clear conviction, without hesitancy, of the truth of the precise

facts in issue.” L.J.B., 18 A.3d at 1107.

      We also reject Appellant’s assertion that the holding of In re Navarra,

185 A.3d 342 (Pa. Super. 2018), supports his argument advocating

reformation.   In Navarra, a wife’s plenary guardian brought an action to

amend the wife’s will to disinherit residuary legatees, who were her husband’s


                                      - 14 -
J-A14011-20


children, after the husband amended his will to disinherit his wife’s children.

The guardian petitioned the orphans’ court to substitute its judgment for the

wife’s, who suffered from dementia, pursuant to 20 Pa.C.S. § 5536(b),9 and

disinherit the husband’s children.             In reaching its decision to grant the

guardian’s petition to substitute its judgment, the orphans’ court determined

the preponderance of the evidence standard, rather than the clear and

convincing evidence standard, was the proper standard of proof to establish

good cause to modify the husband’s will. Navarra, 185 A.3d at 355. In a

footnote, however, the orphans’ court observed that other inquiries as to

testamentary intent require clear and convincing evidence:

       [W]e address another exceptional circumstance in which the
       legislature has required clear and convincing evidence: when a
       petitioner moves to reform a trust instrument to conform to the
       settlor’s intent when the trust instrument “was affected by a
       mistake of fact or law. . . .” 20 Pa.C.S.A. § 7740.5. The clear and
       convincing standard applies here not only “to guard against the
       possibility of unreliable or contrived evidence,” Uniform Law
       Comment, 20 Pa.C.S. § 7740.5, but also because Pennsylvania
       traditionally has required clear and convincing evidence to reform
       instruments on the basis of mistake. See Thrasher v. Rothrock,
       377 Pa. 562, 105 A.2d 600, 604 (1954) (citing In re Ridgway's
       Account, 206 Pa. 587, 56 A. 25 (1903)).

       The circumstances addressed in Section 7740.5 do not exist here.
       [The guardian] does not contend that Wife’s will was the product
       of mistake at the time of execution. Instead, [the guardian]
       contends that the will was consistent with Wife’s intent at the time
       of execution, but that (1) Wife and Husband had reciprocal wills,
       (2) Husband later amended his will to disinherit Wife's children,
       so (3) as a matter of reciprocity, Wife would have responded to
       Husband’s amendment by amending her own will to disinherit
____________________________________________


9 20 Pa.C.S. §5536(b) governs distributions of income and principal during
periods of incapacity.

                                          - 15 -
J-A14011-20


      Husband's legatees. Thus, Section 7740.5 would not persuade us
      that the clear and convincing test applies to the present case.

Navarra, 185 A.3d at 356 n.7.       Appellant contends that the above-cited

language demonstrates that the Navarra Court endorsed his position that

there is a distinction between circumstances when a settlor is mistaken at the

time a trust is executed and those wherein the terms of the trust misstate the

settlor’s intention. Appellant’s Brief at 20. That is not an accurate reading of

the decision. Rather, this Court simply concluded that although the wife’s will

accurately reflected her intent at the time of execution, the orphans’ court had

good cause to substitute its judgment and modify the will due to her husband’s

subsequent revision of his will to exclude the wife’s children. Navarra, 185
A.3d at 57. Other than observing that this was not a situation where the will

was the product of mistake at the time of execution, the Navarra court did

not discuss the distinction Appellant advocates as crucial to this matter.

      Appellant next asserts that the orphans’ court required proof of

“exceptional circumstances” before reforming the Trust. Appellant’s Brief at

21. This argument is baseless. It its opinion, the orphans’ court observed that

“[r]eforming of a trust pursuant to the UTC is only supposed to be done in an

“exceptional circumstance.” Orphans’ Court Opinion, 9/19/19, at unnumbered

4 (citing Navarra, 185 A.3d at 342). However, it is clear from the previously-

cited excerpt from the orphans’ court opinion on page 13, supra, and the

language highlighted therein that it utilized the clear and convincing standard

in evaluating the evidence proffered by Appellant regarding Clawson’s intent.


                                     - 16 -
J-A14011-20


      Appellant also alleges that the orphans’ court improperly focused on

Clawson’s intent at the time he executed the estate documents. Appellant’s

Brief at 23. However, as earlier explained, time of execution is the point in

when courts must examine in ascertaining the testator’s intentions.

Tscherneff, 203 A.3d at 1024 (in ascertaining the testator’s intention, a will

is to be construed as of the date of its execution).

      Appellant additionally maintains that the orphans’ court’s finding that

the testimony of Appellant and Paremka was insufficient to rise to the level of

“clear and convincing” is against the weight of the evidence. Appellant’s Brief

at 26. In a companion argument, Appellant urges that the orphans’ court

erred in refusing to reform the Trust in light of the evidence of Clawson’s

probable intention. Id. at 29. Specifically, Appellant urges that he presented

uncontradicted testimony that the Trust contained a mistake in expression

because it failed to name him as a beneficiary of the Trust.

      We have already concluded that the orphans’ court correctly decided

that Appellant’s and Paremka’s testimony did not demonstrate clear and

convincing evidence of Clawson’s probable intent.         We likewise reject

Appellant’s claim that the orphans’ court’s decision not to reform the Trust

was against the weight of the evidence. See In re Duncan's Estate, 232
A.2d 717, 720 (Pa. 1967) (where the auditing judge sees and hears the

witnesses, determines their credibility and the weight to be given their

testimony, his findings, like those of a jury, will not be disturbed except for


                                     - 17 -
J-A14011-20


clear error). We have no reason to disturb the orphans’ court assessment of

the evidence.     Appellant’s self-interested testimony was limited to one

conversation with his uncle wherein Appellant claimed that Clawson assured

him that he would take care of Mary and Appellant and that he created a trust

to that effect. N.T., 6/24/ 19, at 86, 102.      Paremka merely recalled that

Clawson had a trust and that, at some unspecified time, Clawson mentioned

that he would remember Appellant in his estate plan. Id. at 53. The fact that

the evidence was not contradicted does not mean that it was clear and

convincing. The court was within its discretion when it determined that this

information was not persuasive evidence of Clawson’s intent.

      Appellant next asserts that the orphans’ court erred when it failed to

find a scrivener’s error. Appellant’s Brief at 32. Appellant contends that the

orphans’ court incorrectly confined its review of the Trust to the four corners

of the document and failed to consider his and Paremka’s testimony of

Clawson’s testamentary intent. Appellant directs our attention to the presence

of the asterisk and colon in Article IV E of the Trust and posits that in light of

his and Paremka’s testimony the “oddity of Article IVE must at the very least

represent a scrivener’s error.” Id.

      “[M]istake of a scrivener in preparing a deed, will, or other writing may

be established by parol evidence and the instrument reformed accordingly.”

In re Mihordin, 162 A.3d 1166, 1172 (Pa. Super. 2017) (quotation omitted).

Whether the mistake be unilateral or bilateral, “the proof of the mistake must


                                      - 18 -
J-A14011-20


be established by evidence that is clear, precise, convincing, and of the most

satisfactory character.” Id. As with Appellant’s other claims extolling the

persuasiveness of his and Paremka’s testimony, it is obvious that this evidence

of Clawson’s intent does not rise to the standard of clear and convincing proof

required to establish the existence of a scrivener’s mistake.

      Appellant’s last issue concerns the orphans’ court failure to rule on

certain evidentiary issues. By way of background, during the June 24, 2019

hearing, the Commonwealth raised objections based upon, inter alia, the Dead

Man’s Act, 42 Pa.C.S. § 5930, regarding Appellant’s testimony related to

Clawson’s testamentary intent and the introduction of Appellant’s exhibits

reflecting his appointment as power of attorney. The orphans’ court reserved

ruling on the objections, and allowed the case to proceed. N.T., 6/24/19, at

80. After the hearing, the parties submitted briefs on the evidentiary issues.

In its opinion, the orphans’ court then observed the following:     “Since the

evidence presented, even if all of it is admitted and taken into consideration,

does not support the sustaining of the objections raised, there is no need for

this [c]ourt to rule on the objections to admission of the evidence made by

the Commonwealth during the hearing.” Orphans’ Court Opinion, 9/19/19, at

unnumbered 5. Therefore, Appellant’s issue and also the Commonwealth’s

argument concerning the Dead Man’s Act which Appellant addresses in his

reply brief, are not before us.

      Order affirmed. Petition to withdraw as counsel granted.


                                    - 19 -
J-A14011-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/21/2020




                          - 20 -